Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 7, 2019

                                      No. 04-18-00631-CR

                                     Bruno Lewis TOVAR,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-2662-CR-B
                               Daniel H. Mills, Judge Presiding


                                         ORDER
        Terri Robason’s notification of late record is hereby noted. The reporter’s record is due
no later than February 8, 2019.

                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court